Opinion by
Mr. Justice O’Brien,
88 Transit Lines, Inc., has applied to the Public Utility Commission for group and party bus transportation rights. The rights applied for contemplate the origination of service in Allegheny County to other points in Pennsylvania. The Port Authority of Allegheny County, when given notice of a hearing on 88 Transit Lines’ application, invoked the provisions of §1111 of the Public Utility Code, Act of May 28, 1937, *498P. L. 1053, 66 P.S. §1441, and filed a petition in equity, seeking to restrain the Commission from holding hearings or otherwise proceeding on 88 Transit Lines’ application, prior to a determination of the Commission’s jurisdiction of the application.1
The Court of Common Pleas of Dauphin County, in accordance with the Prayer of the petition, granted a preliminary injunction restraining the Commission, and the Commission appealed.2 We granted leave to 88 Transit to intervene as an appellant. After the case was first argued, this Court granted reargument to consider, among other things, whether it was necessary to quash the appeal. On the issue of quashing, we conclude that the appeal is properly before us, that the procedures in §1101 et seq. of the Public Utility Code by their very language apply only to appeals from *499the Commission to the Superior Court and not to appeals from the Dauphin County Court to this Court. We turn now to the main issue in the case.
It has long been the rule in this Court that on an appeal from a decree, whether granting or denying a preliminary injunction, we will not inquire into the merits of the controversy, but will, instead, examine the record only to determine if there were any apparently reasonable grounds for the action of the court below. Albee Homes, Inc. v. Caddie Homes, Inc., 417 Pa. 177, 207 A. 2d 768 (1965) and cases cited therein. Moreover, we will not “pass upon the reasons for or against such action unless it is plain that no such grounds existed or that the rules of law relied on are palpably wrong or clearly not applicable.” United Nat. Gas Co. v. Wagner, 417 Pa. 456, 208 A. 2d 843 (1965) and cases cited therein. See also: City L.O.H., Inc. v. Hotel, M. & C.E. Union, 413 Pa. 420, 197 A. 2d 614 (1964). With this standard of review in mind, we have examined the record and have determined that there were, in fact, apparently reasonable grounds for the action of the court below. Nor can we say that the court below has misconstrued or misapplied the law. In essence, the controversy involves the jurisdiction of the Commission to entertain the application of 88 Transit. Section 1111 of the Code provides: “No injunction shall issue modifying, suspending, staying, or annuling, any Order of the Commission, or of a Commissioner, except in a proceeding questioning the jurisdiction of the Commission, and then only after cause shown upon a hearing. The Court of Common Pleas of Dauphin County is hereby clothed with exclusive jurisdiction throughout the Commonwealth of all proceedings for such injunctions, . . .”. The very matter which the Authority seeks to have determined is the jurisdiction of the Commission. The essential position *500of the Authority is that §13.1 of the Second Class County Port Authority Act of April 6, 1956, P. L. (1955) 1414, 55 P.S. §563.1, has ousted the Commission’s jurisdiction in applications such as that which forms the basis of the instant action. That Section provides: “Upon the recording of the plan of integrated operation, any law to the contrary notwithstanding, the Authority shall have exclusive jurisdiction with respect to all matters regarding a transportation system within the service area as set forth in the plan of operation. The Public Utility Commission shall have no authority to grant certificates of public convenience for a transportation system or otherwise regulate in any respect within the said area.”
A reading of this Section indicates plainly that a very serious question of the Commission’s power to entertain 88 Transit’s application exists. We conclude that the court below had reasonable grounds for granting a preliminary injunction, and further, that this record presents neither palpable legal error nor that the law relied upon was clearly inapplicable. We are of the view that the order of the Commission, setting a hearing on the 88 Transit application, is such an order as is within the contemplation of §1111 of the Public Utility Code.3 Having so concluded and further having recognized the challenge to the Commission’s jurisdiction posed by the above-quoted section of the Port Authority Act, we will not consider the merits of the controversy, but will, in the light of our traditional standard of review, affirm the decree granting the preliminary injunction.
Decree affirmed, costs to abide the event.

 Subsequent to the original argument of this appeal, the General Assembly enacted certain amendments to the Business Corporation Law, Act of July 20, 1968, P. L. , §17 of that Act, 15 P.S. §1322, grants certain powers of condemnation to public utility corporations. Subsection O of §17 requires approval of the Public Utility Commission in certain public utility condemnations and prohibits an attack on the Commission’s jurisdiction in the Commonwealth Court or any Court of Common Pleas, leaving questions of jurisdiction to the Commission itself and providing for an appeal, on a question of jurisdiction, to the Superior Court. The Act is applicable only to the limited condemnation situations there enumerated and has no relevancy to the instant proceedings.


 Appellee filed a petition to remit this appeal to the Superior Court, which petition we denied on September 15, 1967. The petition was based upon the second sentence of §1111 which provides that an appeal from the action of the Dauphin County Court is to be taken to the Superior Court. However, the Act of August 14, 1963, P. L. 819, §2, 17 P.S. §191.4(4) (Supp. 1966) lists as one of the areas of Supreme Court direct appellate jurisdiction “actions and proceedings in equity.” We therefore conclude that this matter is now in the proper court and that the mandate of §1111 requiring appeals to be taken to the Superior Court has been impliedly repealed by the Act of 1963.


 Were it otherwise, the Commission could require the parties to endure the often long and burdensome ordeal of a Public Utility Commission hearing in situations where the Commission was entirely without jurisdiction.